UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12108 CRIMSON EXPLORATION INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 20-3037840 (IRS Employer Identification No.) 717 Texas Avenue, Suite 2900 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 236-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x On May 6, 2010, there were 38,476,846 shares outstanding of the registrant’s Common Stock, par value $0.001. FORM 10-Q CRIMSON EXPLORATION INC. FOR THE QUARTER ENDED MARCH 31, 2010 Page Part I: Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March31, 2010 and December31, 2009 3 Consolidated Statements of Operations for the Three Months Ended March31, 2010 and 2009 4 Consolidated Statement of Stockholders’ Equity for the Three Months Ended March31, 2010 5 Consolidated Statements of Cash Flows for the Three Months Ended March31, 2010 and 2009 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4T. Controls and Procedures 22 Part II:Other Information Item 2. Unregistered Sales of Equity Securities and Use Of Proceeds
